

Exhibit 10.3
 
[mti_10q4x3x1.jpg]
 

GUARANTY AGREEMENT
(BUSINESS ENTITY)
 
This Guaranty Agreement (as amended, supplemented, replaced or otherwise
modified, this “Guaranty”) is given by Mechanical Technology, Incorporated, a
corporation having an address of 431 New Karner Road, Albany, New York 12205
(“Guarantor”) to FIRST NIAGARA BANK, N.A., a national banking association having
a banking office at 6950 South Transit Road, P.O. Box 514, Lockport, New York
14095-0514, and one or more of its affiliates (“Lender”) in consideration of
Lender now or hereafter (a) extending or agreeing to extend any credit or other
financial accommodation to MTI Instruments, Inc., a corporation (“Borrower”) or
(b) agreeing to any direct or indirect extension, renewal, refinancing or other
modification or replacement of or waiving or forbearing from exercising any
right or remedy relating to any obligation heretofore or hereafter arising or
accruing as a result of any such credit or other financial accommodation, and
for other valuable consideration, the receipt of which is acknowledged.
Guarantor agrees as follows:
 
GUARANTY.
 
     Each Guarantor unconditionally guarantees, without any setoff or other
deduction, the payment when due, whether by acceleration or lapse of time or
otherwise, of the Obligations, as defined below, without any limitation as to
amount. This Guaranty is a continuing, absolute, irrevocable and unconditional
guaranty of payment and not of collection. “Obligations” means, collectively,
all obligations of Borrower to Lender in any capacity for the payment of any
money, however evidenced, regardless of kind, class or form, whether for the
payment of any principal, interest, fee, charge, cost or expense or otherwise
(including, without limitation, to the extent permitted by law, reasonable
attorneys’ fees and legal expenses), now existing or hereafter arising or
accruing, created directly or by any assignment or other transfer, direct or
indirect, absolute or contingent, whether pursuant to any guaranty, endorsement
or other assurance of payment or otherwise, whether related to foreign exchange
obligations, treasury management services, Interest Rate Protection Agreements,
whether similar or dissimilar or related or unrelated and whether or not arising
or accrued subsequent to any commencement of or made, proved, voted or allowed
as a claim in any case or other proceeding pursuant to any bankruptcy,
insolvency or similar statute, that have been heretofore or are hereafter
incurred by, in any capacity and whether alone or otherwise, Borrower or, if
Borrower is not an individual, any direct or indirect successor of Borrower or
any direct or indirect transferee of all or substantially all of the assets of
Borrower together with any amendments, extensions, renewals or increases
thereof. “Interest Rate Protection Agreement” shall mean any agreement, device
or arrangement designed to protect such Guarantor or Borrower from fluctuations
of interest rates, exchange rates or forward rates, including, but not limited
to, dollar-denominated or cross-currency exchange agreements, forward currency
exchange agreements, interest rate caps, collars or floors, forward rate
currency or interest rate options, puts, warrants, swaps, swaptions, U.S.
Treasury locks and U.S. Treasury options, and any and all cancellations,
buybacks, reversals, terminations or assignments of any of the foregoing.
 
     Each portion of the Obligations now or hereafter (i) paid or satisfied, or
(ii) received, applied or retained by Lender and later recovered from Lender as
a result of any claim (including, without limitation, any claim involving any
allegation that any money constituted trust funds or that the receipt,
application or retention of any payments or the grant, creation or perfection of
any security interest or lien on any collateral constituted a preference or a
fraudulent conveyance or transfer) shall be reinstated as part of the
Obligations for purposes of this Guaranty as of the date it originally arose or
accrued.
 
INDEMNIFICATION. Each Guarantor shall indemnify Lender on demand, without any
limitation as to amount, against each liability, cost and expense (including,
but not limited to, if Lender retains counsel for advice, litigation or any
other purpose, reasonable attorneys’ fees and disbursements) now or hereafter
imposed on, incurred by or asserted against Lender as a result of any claim
arising out of this Guaranty.
 

--------------------------------------------------------------------------------

 

EXPENSES. Each Guarantor shall pay to Lender on demand each cost and expense
(including, but not limited to, if Lender retains counsel for advice, litigation
or any other purpose, reasonable attorneys’ fees and disbursements) hereafter
incurred by Lender in endeavoring to enforce any obligation of such Guarantor
pursuant to this Guaranty or preserve or exercise any right or remedy of Lender
pursuant to this Guaranty.
 
FURNISHING OF INFORMATION. Promptly upon the request of Lender, each Guarantor
shall furnish to Lender all information requested by Lender and relating to any
Guarantor or the business, operations, assets, affairs or condition of any
Guarantor.
 
POSTPONEMENT OF SUBROGATION. Until (a) the final and indefeasible payment in
full of (i) the Obligations, and (ii) each liability, cost and expense that any
Guarantor is obligated to pay pursuant to this Guaranty and (b) the expiration
or other termination of each commitment and other agreement of Lender to extend
any credit or other financial accommodation to Borrower, no Guarantor shall
assert any claim against Borrower or any other guarantor or commence or
prosecute any action or other legal proceeding relating to or otherwise enforce
any right of subrogation, indemnification, reimbursement or contribution, or any
similar right, against Borrower or any other guarantor in connection with this
Guaranty or any of the Obligations or any collateral therefore.
 
TERMINATION. This Guaranty shall remain in full force and effect until the
Obligations have been indefeasibly paid in full and shall terminate as to such
Guarantor only upon (a) the actual receipt by an officer of Lender at the chief
executive office of Lender of a written notice of the termination of this
Guaranty by such Guarantor, (b) the expiration of a reasonable period of time
for Lender to act upon such written notice and (c) the final and indefeasible
payment in full of (i) each portion of the Obligations (A) arising or accrued
before such receipt of such written notice and the expiration of such period of
time, (B) thereafter arising or accruing as a result of any credit or other
financial accommodation theretofore committed or otherwise agreed to by Lender
or (C) thereafter arising or accruing as a result of any of the Obligations
described in clause (c)(i)(A) or (B) of this sentence (including, but not
limited to, (I) all interest, fees, charges, costs and expenses thereafter
arising or accruing with respect to any of the Obligations described in such
clause (c)(i)(A) or (B) and (II) all of the Obligations thereafter arising or
accruing as a result of any direct or indirect extension, renewal, refinancing
or other modification or replacement of any of the Obligations described in such
clause (c)(i)(A) or (B)), and (ii) each liability, cost and expense that such
Guarantor is obligated to pay pursuant to this Guaranty.
 
REPRESENTATIONS AND WARRANTIES. Each Guarantor represents and warrants to Lender
that (a) the execution, delivery to Lender and performance of this Guaranty by
any Guarantor (i) do not and will not violate applicable law, any judgment or
order of any court, agency or other governmental body by which such Guarantor is
bound or, any certificate or articles of incorporation or organization, by-laws,
operating or partnership agreement or other charter, organizational or other
governing document of such Guarantor or any resolution or other action of record
of any shareholders, members, directors or managers of such Guarantor, (ii) do
not and will not violate or constitute any default under any agreement,
instrument or other document by which such Guarantor is bound, (iii) are and
will be in furtherance of the purposes and within the power and authority of
such Guarantor and (iv) do not and will not require any authorization of, notice
to or other act by or relating to any Person (including, but not limited to, any
shareholder, member, director or manager of such Guarantor) that has not been
duly obtained, given or done and is not in full force and effect and (b) this
Guaranty is enforceable in accordance with its terms against each Guarantor.
 
- 2 -
 

--------------------------------------------------------------------------------

 

CERTAIN CONSENTS AND WAIVERS.
 
     Consents. Any act, omission or other thing, whether now in existence or
hereafter occurring shall not cause (i) this Guaranty to be modified or
terminated as to any Guarantor, (ii) any obligation of any Guarantor pursuant to
this Guaranty and no right or remedy of Lender pursuant to this Guaranty or
arising or accruing as a result of this Guaranty to be impaired or otherwise
adversely affected, and (iii) any right or remedy to be waived, by any act,
omission or other thing, whether now in existence or hereafter occurring. Each
Guarantor knowingly, voluntarily, intentionally and irrevocably consents,
without any notice, and agrees that this Guaranty shall not be modified or
terminated as to any Guarantor by, or no right or remedy shall be waived by,
whether now in existence or hereafter occurring, (A) any direct or indirect
extension, renewal, refinancing or other modification or replacement of, or any
assignment or other transfer, compromise, cancellation, discharge, invalidity,
impairment, unenforceability or change in any term or condition of, defense with
respect to or grant of any participation in, any of the Obligations or any other
obligation of Borrower or any Guarantor, or any other Person, (B) any acceptance
of any individual, corporation, partnership, limited liability company,
governmental body or other entity who or that is now or hereafter liable,
whether directly or indirectly, for payment any obligations (each, an “Other
Obligor”), (C) any taking, change in value, impairment or release of, collection
or sale, lease or other disposition of or other realization upon or failure or
delaying to call for, take any property as, hold, preserve, protect, insure or
collect, sell, lease or otherwise dispose of or otherwise realize upon any
collateral for the Obligations, (D) any failure or delaying to perfect, keep
perfected or maintain the priority of any security interest in or other lien on
any collateral for the Obligations, (E) any exercise or waiver of, failure or
delaying to exercise, forbearance from exercising, or failure to give any notice
prior to exercising, any right or remedy of Lender or any other Person relating
to any of the Obligations or any collateral for the Obligations or against
Borrower, any Guarantor, any Other Obligor or any other Person, (F) any case or
other proceeding pursuant to any bankruptcy, insolvency or similar statute with
respect to Borrower or any Guarantor, Other Obligor or other Person, (G) any
failure of Lender or any other Person to make, prove or vote any claim relating
to any of the Obligations or any collateral therefore, or any failure of any
such claim to be allowed, in any case or other proceeding pursuant to any
bankruptcy, insolvency or similar statute, (H) the Obligations being at any time
or from time to time paid in full or reduced and then increased or exceeding any
limitation as to amount set forth in Section 1 of this Guaranty, (I) any refusal
or other failure of Lender or any other Person to grant any or any additional
credit or other financial accommodation to Borrower or any Guarantor, Other
Obligor or other Person or to provide to any Guarantor any or complete and
accurate information relating to Borrower, any other Guarantor, Other Obligor or
other Person, (J) any notice to Lender or any other Person from any Guarantor,
Other Obligor or other Person not to grant any or any additional credit or other
financial accommodation to Borrower or to take or not to take any other action,
(K) the acceptance by Lender or any other Person of any writing intended by
Borrower or any Guarantor, Other Obligor or other Person, but not by Lender, to
create an accord and satisfaction with respect to any of the Obligations, (L)
the manner or order of any collection or sale, lease or other disposition of or
other realization upon any collateral for the Obligators, (M) the manner or
order of application of any money applied in payment of any of the Obligations,
(N) any change in the ownership, membership, location, business, name, identity
or structure of Borrower or any Guarantor, Other Obligor or other Person, (O)
the execution and delivery to Lender by Borrower or any Guarantor, Other Obligor
or other Person of any agreement, instrument or other document providing any
collateral for the obligations, (P) the surrender, exchange, termination,
compromise or release of this Guaranty or any security held for the Obligations,
whether by agreement or operation of law or otherwise or (Q) the surrender,
exchange, acceptance or compromise or release by Lender of any other party,
guarantor, guaranty or security held for the Obligations.
 
     Waivers. Each Guarantor knowingly, voluntarily, intentionally and
irrevocably waives, without any notice, (i) the acceptance of this Guaranty by
Lender, (ii) any demand upon or presentment or protest to Borrower or any
Guarantor, Other Obligor or other Person, (iii) any exercise of any right or
remedy of Lender or any other Person relating to any of the Obligations or any
collateral therefore or against Borrower or any Guarantor, Other Obligor or
other Person or (iv) any notice to Borrower or any Guarantor, Other Obligor or
other Person of the acceptance of this Guaranty by Lender, any incurring or
nonpayment of any of the Obligations, any occurrence or existence of any event
or condition of default relating to any of the Obligations or any Collateral,
any decrease in the value of any Collateral, any exercise of any right or remedy
of Lender or any other Person relating to any of the Obligations or any
Collateral or against Borrower or any Guarantor, Other Obligor or other Person,
any action taken or not taken by Lender or any other Person or any other matter.
 
NOTICES AND OTHER COMMUNICATIONS. Each notice and other communication relating
to this Guaranty shall be in writing, sent by mail or overnight courier service,
and shall be deemed to have been given when deposited in the mail, first-class
or certified postage prepaid, or accepted by any post office or overnight
courier service for delivery and to have been received upon the earlier of (a)
the actual receipt thereof or (b) three days after being so deposited or
accepted.
 
MISCELLANEOUS.
 
     Joint and Several Liability. If there is more than one Guarantor, (i) each
of them shall be jointly and severally liable pursuant to this Guaranty, and
(ii) this Guaranty shall be construed, interpreted and enforced, whether in any
action or other legal proceeding or otherwise, as to each of them as though each
of them had executed and delivered to Lender a separate agreement identical to
this Guaranty.
 
     Right of Setoff. Without limiting its rights of setoff under New York law
generally, upon and at any time and from time to time after any default in the
payment when due, whether by acceleration or lapse of time or otherwise, of any
of the Obligations or any occurrence or existence of any other event or
condition of default relating to any of the Obligations, Lender shall have the
right to place an administrative hold on, and set off against each obligation of
any Guarantor pursuant to this Guaranty, any obligation of Lender or any other
direct or indirect subsidiary of First Niagara Financial Group, Inc. (in any
capacity) owing to any Guarantor, whether now existing or hereafter arising or
accruing, whether or not then due and whether pursuant to any deposit account or
certificate of deposit or in any other manner. Such setoff shall become
effective at the time Lender opts therefor even though evidence thereof is not
entered in the records of Lender until later.
 
- 3 -
 

--------------------------------------------------------------------------------

 

     Assignment or Grant of Participation. In conjunction with any assignment or
other transfer of or grant of any participation in any of the Obligations by
Lender, Lender shall have the right to assign or otherwise transfer or grant any
participation in this Guaranty, any obligation of any Guarantor pursuant to this
Guaranty or any right or remedy of Lender pursuant to this Guaranty or arising
or accruing as a result of this Guaranty.
 
     Binding Effect. This Guaranty shall be binding upon each Guarantor and each
direct or indirect legal representative, successor and assignee of any Guarantor
and shall inure to the benefit of and be enforceable by Lender and each direct
or indirect successor and assignee of Lender.
 
     Entire Agreement, Modifications and Waivers. This Guaranty contains the
entire agreement between Lender and each Guarantor with respect to the subject
matter of this Guaranty and supersedes each action heretofore taken or not
taken, each course of conduct heretofore pursued, accepted or acquiesced in, and
each oral, written or other agreement and representation heretofore made, by or
on behalf of Lender with respect thereto. Notwithstanding the foregoing, this
Guaranty does not supersede or replace any other guaranty or security granted to
Lender by Guarantor or others. No action now or hereafter taken or not taken, no
course of conduct now or hereafter pursued, accepted or acquiesced in, no oral,
written or other agreement or representation made, and no agreement or
representation hereafter made other than in writing, by or on behalf of Lender,
shall modify or terminate this Guaranty, impair or otherwise adversely affect
any obligation of any Guarantor pursuant to this Guaranty or any right or remedy
of Lender pursuant to this Guaranty or arising or accruing as a result of this
Guaranty or operate as a waiver of any such right or remedy. No modification of
this Guaranty or waiver of any such right or remedy shall be effective unless
made in a writing duly executed by Lender and specifically referring to such
modification or waiver.
 
     Rights and Remedies Cumulative. All rights and remedies of Lender pursuant
to this Guaranty or arising or accruing as a result of this Guaranty shall be
cumulative, and no such right or remedy shall be exclusive of any other such
right or remedy.
 
     Exercise of Rights; Requests. Except as expressly provided in this
Guaranty, each right and remedy of Lender pursuant to this Guaranty may be
exercised (i) at any time and from time to time, (ii) in the sole discretion of
Lender, (iii) without any notice or demand of any kind and (iv) whether or not
any event or condition of default relating to any of the Obligations has
occurred or existed, but Lender shall not be obligated to exercise any such
right or remedy. Each request by Lender pursuant to this Guaranty may be made
(A) at any time and from time to time, (B) in the sole discretion of Lender and
(C) whether or not any Event of Default or any other event or condition of
default relating to any of the Obligations has occurred or existed.
 
     Severability. Whenever possible, each provision of this Guaranty shall be
interpreted in such manner as to be effective and valid under applicable law.
If, however, any such provision shall be prohibited by or invalid under such
law, it shall be deemed modified to conform to the minimum requirements of such
law, or, if for any reason it is not deemed so modified, it shall be prohibited
or invalid only to the extent of such prohibition or invalidity without the
remainder thereof or any other such provision being prohibited or invalid.
 
     Governing Law. This Guaranty shall be governed by the internal law of the
State of New York without regard to the law of any other jurisdiction.
 
     Headings. In this Guaranty, headings of sections are for convenience of
reference only and have no substantive effect.
 
LEGAL PROCEEDINGS.
 
     JURISDICTION AND VENUE. EACH GUARANTOR KNOWINGLY, VOLUNTARILY,
INTENTIONALLY AND IRREVOCABLY (i) CONSENTS IN EACH ACTION AND OTHER LEGAL
PROCEEDING COMMENCED BY LENDER AND ARISING OUT OF OR OTHERWISE RELATING TO THIS
GUARANTY, ANY OF THE OBLIGATIONS OR ANY COLLATERAL TO THE NONEXCLUSIVE PERSONAL
JURISDICTION OF ANY COURT THAT IS EITHER A COURT OF RECORD OF THE STATE OF NEW
YORK OR A COURT OF THE UNITED STATES LOCATED IN THE STATE OF NEW YORK, (ii)
WAIVES EACH OBJECTION TO THE LAYING OF VENUE OF ANY SUCH ACTION OR OTHER LEGAL
PROCEEDING, (iii) WAIVES PERSONAL SERVICE OF PROCESS IN EACH SUCH ACTION AND
OTHER LEGAL PROCEEDING, AND (iv) CONSENTS TO THE MAKING OF SERVICE OF PROCESS IN
EACH SUCH ACTION AND OTHER LEGAL PROCEEDING BY REGISTERED MAIL DIRECTED TO SUCH
GUARANTOR AT THE LAST ADDRESS OF SUCH GUARANTOR SHOWN IN THE RECORDS RELATING TO
THIS GUARANTY MAINTAINED BY LENDER, WITH SUCH SERVICE OF PROCESS TO BE DEEMED
COMPLETED FIVE DAYS AFTER THE MAILING THEREOF.
 
- 4 -
 

--------------------------------------------------------------------------------

 

     WAIVER OF JURY TRIAL. EACH GUARANTOR KNOWINGLY, VOLUNTARILY, INTENTIONALLY
AND IRREVOCABLY WAIVES EACH RIGHT EACH GUARANTOR MAY HAVE TO A TRIAL BY JURY
WITH RESPECT TO, AND EACH RIGHT TO ASSERT ANY CLAIM FOR DAMAGES (INCLUDING, BUT
NOT LIMITED TO, PUNITIVE DAMAGES) IN ANY ACTION OR OTHER LEGAL PROCEEDING OF ANY
NATURE, RELATING TO (i) THIS GUARANTY, ANY RELATED LOAN DOCUMENT OR ANY
COLLATERAL RELATED HERETO, (ii) ANY TRANSACTION CONTEMPLATED BY ANY SUCH
DOCUMENT OR (iii) ANY NEGOTIATION, PERFORMANCE OR ENFORCEMENT OF THIS GUARANTY,
OR ANY COLLATERAL RELATED HERETO. EACH GUARANTOR ACKNOWLEDGES THAT IT HAS BEEN
REPRESENTED BY INDEPENDENT LEGAL COUNSEL AS NECESSARY AND APPROPRIATE.
 
Dated: September 20, 2011
 

    Mechanical Technology, Incorporated      
    By:   /s/Peng K. Lim         Its: President, CEO & Chairman of the Board


WITNESS/ATTEST:
 

    Print Name:    

 

Rev. 11/16/2010         STATE OF NEW YORK   )       ) SS: COUNTY OF Albany )    


On the 20th day of September in the year 2011, before me, the undersigned,
personally appeared ________________, known to me or proved to me on the basis
of satisfactory evidence to be the individual(s) whose name(s) is/are subscribed
to the within instrument and acknowledged to me that he/she/they executed the
same in his/her/their capacity(ies), and that by his/her/their signature(s) on
the instrument, the individual(s), or the person upon behalf of which the
individual(s) acted, executed the instrument.
 

  /s/Jeuillie A. Keegan   Notary Public


- 5 -
 

--------------------------------------------------------------------------------